UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 PMA Capital Corporation (Exact name of registrant as specified in its charter) Pennsylvania 23-2217932 (State of incorporation or organization) (IRS Employer Identification No.) 380 Sentry Parkway, Blue Bell, Pennsylvania (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on to be so registered which each class is to be registered Rights to Purchase Preferred Stock New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: None. (Title of Class) Item 1.Description of Registrant’s Securities to be Registered. PMA Capital Corporation (the “Company”) supplements Item 1 to incorporate the following with respect to its Rights to Purchase Preferred Stock that were issued under the Rights Agreement, dated May 3, 2000, between the Company and American Stock Transfer & Trust Company, LLC, as amended (the “Rights Agreement”): On August 6, 2009, the Company entered into an amendment to the Rights Agreement.The amendment changes the Final Expiration Date of the Rights from May 22, 2010 to August 6, 2009.As a result, the Rights expired and the Rights Agreement effectively terminated as of August 6, 2009. A copy of the amendment is filed as Exhibit 1 hereto. Item 2.Exhibits. Exhibit No.Description 1. Second Amendment to Rights Agreement dated August 6, 2009 between PMA Capital Corporation and American Stock Transfer & Trust Company, LLC. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. PMA CAPITAL CORPORATION By:/s/ Stephen L. Kibblehouse Name: Stephen L. Kibblehouse Title:Executive Vice President and General Counsel Date:August 7, 2009
